257 Ga. 9 (1987)
356 S.E.2d 27
SHACKELFORD
v.
GREEN.
44057.
Supreme Court of Georgia.
Decided April 8, 1987.
*10 E. Wycliffe Orr, for appellant.
James T. McDonald, Jr., Joseph A. Munger, John B. Degonia, Jr., for appellee.
CLARKE, Presiding Justice.
We granted certiorari in Shackelford v. Green, 180 Ga. App. 617 (349 SE2d 781) (1986), to consider whether appellant has standing to appeal from a grant of summary judgment to her co-defendant.
Having heard the arguments and considered the record and briefs in this case, we find no error in the Court of Appeals' opinion and therefore affirm.
Judgment affirmed. All the Justices concur.